Filed pursuant to Rule 424(b)(3) Registration No. 333-169755 PROSPECTUS SUPPLEMENT NO. 1 28,307,394 Shares of Common Stock of Guided Therapeutics, Inc. This prospectus supplement no. 1 supplements and amends the prospectus dated April 8, 2011, which constitutes part of our registration statement on Form S-1 (No. 333-169755) relating to up to 28,307,394 shares of our common stock that may be offered for sale by the stockholders named in the prospectus. This prospectus supplement includes our attached quarterly report on Form 10-Q, which was filed with the Securities and Exchange Commission on May 16, 2011. This prospectus supplement should be read in conjunction with the prospectus, which is to be delivered with this prospectus supplement.This prospectus supplement is qualified by reference to the prospectus, except to the extent that the information in this prospectus supplement updates and supersedes the information contained in the prospectus. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus. Investing in our common stock involves a high degree of risk. We urge you to carefully read the “Risk Factors” section beginning on page3 of the prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is May 16, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT 1934 For the quarterly period ended March 31, 2011 Commission File No. 0-22179 GUIDED THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 58-2029543 (I.R.S. Employer Identification No.) 5835 Peachtree Corners East, Suite D Norcross, Georgia30092 (Address of principal executive offices) (Zip Code) (770)242-8723 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes [] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-12 of the Exchange Act (Check one): Large Accelerated filer Accelerated filer Non-accelerated filer Smaller Reporting CompanyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes []No [X] As of May 10, 2011, the registrant had outstanding 48,448,685 shares of Common Stock. GUIDED THERAPEUTICS, INC. AND SUBSIDIARY INDEX Part I.Financial Information 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets (Unaudited) - March 31, 2011 and December 31, 2010 3 CondensedConsolidated Statements of Operations (Unaudited) Three months ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, 2011 and 2010 5 Notes to Condensed Financial Statements (Unaudited) 6 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 15 Item 4.Controls and Procedures 15 Part II. Other Information 16 Item 1.Legal Proceedings 16 Item 1A.Risk Factors 16 Item 5. Other Information
